DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 11/24/21.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
wherein a triggering condition of the first control element is determined based on an RRC state of the wireless device being the RRC connected state” and “wherein, a triggering condition of the second control element is determined based on the RRC state of the wireless device being the RRC inactive state” which is not described in the specification.  These limitations suggest that the wireless device “being” in either the RRC connected or RRC inactive state is what triggers the first or second control element. The specification at best discloses:

    PNG
    media_image1.png
    163
    678
    media_image1.png
    Greyscale

	According to paragraphs 511, and 512, the first MAC CE may be triggered based on one or more trigger conditions “in the RRC connected state” and the second MAC CE may be triggered based on one or more trigger conditions “in the RRC inactive state”.  The specification therefore discloses that the first and second MAC CE are triggered in the RRC state and not “based on the RRC state” as claimed.
	Claim 11 recites similar subject matter and is therefore rejected on the same basis.
	Claims 2-10 and 12-20 are rejected by virtue of their dependence on a rejected base claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0107295) in view of Cai et al. (US 8,976,780), in view of WANG et al. (US 2020/0229265 hereinafter “Wang”), and in view of JANG et al. (US 2020/0107219 hereinafter “Jang”), and further in view of Shih et al. (US 2020/0137761).
Regarding claim 1, Lee teaches a method comprising:
receiving, by a wireless device (UE), a radio resource control (RRC) connection reconfiguration message [paragraph 196; Figure 9, S908] comprising:
one or more first configuration parameters indicating transitioning from an RRC connected state to an RRC inactive state (RRC_INACTIVE) (RRC release message comprises parameters to transition from RRC connected to RRC_INACTIVE) [paragraph 201; Figure 9, S910]; 
one or more second configuration parameters (SPS configuration) to configure a configured grant configuration associated with uplink transmission (uplink configured grant) in the RRC inactive state (RRC connection reconfiguration includes SPS configuration that may include uplink configured grants for UE in RRC_INACTIVE) [paragraphs 197-198]; and
one or more third configuration parameters of a time alignment timer (configuration of timeAlignmentTimer (TAT)) associated with uplink transmission in the RRC inactive state (a TAT is configured for each configured grant) [paragraphs 199, 206, 212];

transmitting a transport block (MAC PDU) while in the RRC inactive state (UE transmits MAC PDU in RRC_INACTIVE) [paragraph 206; Figure 9, S916]:
based on radio resources of a first configured grant associated with the configured grant configuration (MAC PDU is transmitted based on SPS configured grant) [paragraph 206; Figure 9, S916]; and
based on the time alignment timer running (TAT is running when UE transmits MAC PDU) [paragraphs 205-206; Figure 9, S914, S916].
Lee does not explicitly teach that the one or more third configuration parameters indicate a time alignment timer value of the time alignment timer; and the starting the time alignment timer is with the time alignment timer value.  In an analogous prior art reference, Cai teaches that an eNB indicates a time alignment timer value (expirty value/timer value) of the time alignment timer (TAT); and the starting the time alignment timer is with the time alignment timer value (UE starts TAT with expiry value/timer value) [column 8, lines 11-28; 37-51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow the one or more third configuration parameters to indicate a time alignment timer value of the time alignment timer; and the starting the time alignment timer is with the time alignment timer value, as taught by Cai, in order to allow enhance the system by allowing the network to configure the value of the timing alignment timer.
The combination of Lee and Cai does not explicitly teach that the claimed configuration parameters are received in a RRC release message.  In an analogous prior art reference, Wang teaches a dedicated resource configuration including at least a configured grant configuration associated with (uplink parameter) [paragraph 97-99] and a time alignment timer (validity time) [paragraph 100] for use by a user equipment in a RRC inactive state [paragraph 95] may be received in either a RRC connection reconfiguration message or a RRC connection release message [paragraph 143].  Wang thus broadly teaches the concept that a resource configuration for a UE to use in a RRC inactive state may alternatively be sent in a RRC connection release message.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to allow the claimed configuration parameters to be alternatively sent in a RRC release message, as taught by Wang, since it is an obvious variant to provide configuration information to the wireless device.
The combination of Lee, Cai, and Wang does not explicitly teach transmitting, while in an RRC connected state, a first transport block comprising a first control element of a first type, wherein a triggering condition of the first control element is determined based on an RRC state of the wireless device being the RRC connected state.  In an analogous prior art reference, Jang teaches transmitting, while in an RRC connected state (RRC_CONNECTED) (UE transitions to RRC_CONNECTED), a first transport block comprising a first control element of a first type (BSR MAC CE), wherein a triggering condition (various conditions) of the first control element is determined based on an RRC state of the wireless device being the RRC connected state (UE transmits BSR MAC CE based on triggering of various conditions in the RRC_CONNECTED state) [paragraphs 67, 70-77, 83; Figure 1D, 1E].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Cai, and Wang to allow transmitting, while in an RRC connected state, a first transport block comprising a first control element of a first type, wherein a triggering condition of the first control element is determined based on an RRC state of the wireless device being the RRC connected state, as taught by Jang, in order to enable the wireless device to transmit a BSR MAC CE based on a triggering condition while in the RRC connected state.
(RRC_INACTIVE), a second control element of the first type (BSR MAC CE); and wherein, a triggering condition of the second control element is determined based on the RRC state of the wireless device being the RRC inactive state (UE transmits BSR MAC CE based on trigger of BSR in the RRC_INACTIVE or RRC_IDLE state) [paragraphs 293, 296; 300, 335; Figure 11].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Cai, Wang, and Jang to allow transmitting, while in the RRC inactive state, a second control element of the first type; and wherein, a triggering condition of the second control element is determined based on the RRC state of the wireless device being the RRC inactive state, as taught by Shih, in order to enable the wireless device to transmit a BSR MAC CE based on a triggering condition while in the RRC inactive state.
Regarding claim 2, Lee and Cai in combination teaches the method of claim 1, wherein:
the starting the time alignment timer is with the time alignment timer value (in the relied upon combination of Lee and Cai the TAT of Lee is started with the expiry value/timer value as taught by Cai).
Regarding claim 3, Lee the method of claim 1, wherein the transmitting the second transport block is further based on a timing advance value (Time Advance Command) (MAC PDU is transmitted based on Timing Advance Command received in RRC Release) [paragraphs 205-206].
Regarding claim 4, Lee teaches the method of claim 1, further comprising activating a plurality of configured grants (SPS configuration may include a plurality of uplink configured grants) [paragraphs 196-197], comprising the first configured grant, associated with the configured grant configuration in response to receiving the RRC release message (RRC Release may indicate uplink SPS configured grant 
Regarding claim 5, Jang teaches the method of claim 1, wherein a control element of the first type is one of a buffer status report (BSR) and a power headroom report [paragraph 70].
Regarding claim 7, Lee teaches the method of claim 1, wherein the radio bearer is a data radio bearer (uplink and/or downlink SPS resources) (paragraphs 197-198].
Regarding claim 8, Lee teaches the method of claim 1, further comprising:
receiving a timing advance command indicating a first timing advance (UE receives Timing Advance Command with timing advance) [paragraph 205]; and
starting the time alignment timer based on the receiving the timing advance command (UE starts TAT based on receiving Timing Advance Command) [paragraph 205].
Regarding claim 9, Lee teaches the method of claim 8, further comprising transmitting a second transport block based on radio resources of a second configured grant and based on the first timing advance (UE may transmit second PDU on any of the configured grants based on timing advance) [paragraphs 205-206; Figure 9, S914, S916].
Regarding claim 10, Lee teaches the method of claim 1, further comprising multiplexing one or more logical channels in the transport block (MAC sublayer) wherein the one or more logical channels are configured for transmission in the RRC inactive state (MAC PDU is transmitted in MAC sublayer multiplexes data to one or different logical channels into/from transport blocks) [paragraph 68].
Claim 11 recites limitations similar to claim 1 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 13 recites limitations similar to claim 3 and is therefore rejected on the same basis.
Claim 14 recites limitations similar to claim 4 and is therefore rejected on the same basis.

Claim 17 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 18 recites limitations similar to claim 8 and is therefore rejected on the same basis.
Claim 19 recites limitations similar to claim 9 and is therefore rejected on the same basis.
Claim 20 recites limitations similar to claim 10 and is therefore rejected on the same basis.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0107295) in view of Cai et al. (US 8,976,780), in view of WANG et al. (US 2020/0229265 hereinafter “Wang”), in view of JANG et al. (US 2020/0107219 hereinafter “Jang”), and in view of Shih et al. (US 2020/0137761)., as applied to claims 1 and 11, and further in view of Ramkumar et al. (US 2014/0119247).
Regarding claim 6, the combination of Lee, Cai, Wang, Jang, and Shih does not explicitly teach wherein the starting the time alignment timer is based on a reference timing.  In an analogous prior art reference, Ramkumar teaches that a time alignment timer is started based on an offset to a reference timing (subframes of system frame #0) [paragraphs 38-39; Figure 4].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Cai, Wang, Jang, and Shih to allow the starting the time alignment timer to be based on an offset to a reference timing, as taught by Ramkumar, in order to start the time alignment timer in the beginning of a system frame.
Claim 16 recites similar subject matter as claim 6 and is therefore rejected on the same basis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T HUYNH/Primary Examiner, Art Unit 2647